COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      In re Commitment John Palmer

Appellate case number:    01-20-00588-CV

Trial court case number: 1584989

Trial court:              183rd District Court of Harris County, Texas

         Appellant, John Palmer, has filed a notice of appeal for the June 30, 2020 order for an
initial commitment pursuant to Texas Code of Criminal Procedure article 46B.073. Since then,
appellant has filed several motions in this Court:
           •   “An Amended Motion to Stay the Judgment/Order, Dated 06/30/2020[,] or Stay
               the Ficti[ti]ous Motions[] Referenced in the Order” (filed September 14, 2020);
           •   A “Motion to Stay the Judgment/Order[] Dated 06/30/2020” (filed September 23,
               2020);
           •   A “Request for a No Cash Bond, or in the Alternative an Affordable Bond” (filed
               September 23, 2020);
           •   A “Motion to Dismiss Trial Court Cause No. 1584989 Due to the Fabrication of
               False Evidence and Official Oppression” (filed September 23, 2020);
           •   A “Second Amended Request to Stay the Judgment on the Non[-]existing
               ‘Written Motion’ . . . ‘Defendant’s Motion’ referenced in the Order, 06/30/2020”
               (filed September 28, 2020); and
           •   An “Amended Motion for a P.R. or No Cash Bond” (filed October 6, 2020).
        The order from which appellant appeals indicates he is represented by court-appointed
trial counsel below. Neither a civil nor a criminal defendant is entitled to hybrid representation.
TEX. R. CIV. P. 7; Posner v. Dallas Cty. Child Welfare Unit of Tex. Dep’t of Human Servs., 784
S.W.2d 585, 588 (Tex. App.—Eastland 1990, writ denied); Patrick v. State, 906 S.W.2d 481,
498 (Tex. Crim. App. 1995). Accordingly, appellant’s motions are denied.
       It is so ORDERED.
Judge’s signature: _________/s/ Russell Lloyd_________
                            Acting individually


Date: October 27, 2020